CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit 10.3

RESEARCH AND LICENSE AGREEMENT
Dated as of May 9, 2014
by and between
Ligand Pharmaceuticals Incorporated
and
Omthera Pharmaceuticals, Inc.








--------------------------------------------------------------------------------




RESEARCH AND LICENSE AGREEMENT
THIS RESEARCH AND LICENSE AGREEMENT (the “Agreement”) is dated as of May 9, 2014
(the “Effective Date”) by and between Ligand Pharmaceuticals Incorporated, a
Delaware corporation organized having its place of business at 11119 North
Torrey Pines Road, Suite 200, La Jolla, CA 92037 (including its successors and
permitted assigns, “Licensor”), and Omthera Pharmaceuticals, Inc., a Delaware
corporation with its place of business at 707 State Road, Princeton, NJ 08540
(including its successors and permitted assigns and all of its Affiliates,
“Omthera”). Omthera, on the one hand, and Licensor, on the other hand, shall
each be referred to herein as a “Party” or, collectively, as the “Parties.”
RECITALS:
WHEREAS, Omthera is engaged in the research, development, manufacturing and
commercialization of pharmaceutical products, and Omthera is interested in
developing and commercializing products containing or comprising the Compounds;
and
WHEREAS, Omthera desires to license from Licensor and Licensor wishes to license
to Omthera, on an exclusive basis, the right to develop and commercialize
Licensor Liver Targeting Prodrug Technology prodrugs comprising the Compounds.
NOW, THEREFORE, in consideration of the foregoing and of the various promises
and undertakings set forth herein, the Parties agree as follows:
ARTICLE I
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
1.1     “Affiliate” means a Person or entity that controls, is controlled by or
is under common control with a Party, but only for so long as such control
exists. For the purposes of this Section 1.2, the word “control” (including,
with correlative meaning, the terms “controlled by” or “under common control
with”) means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such Person or entity,
whether by the ownership of at least 50% of the voting stock of such entity, or
by contract or otherwise.
1.2    “Agent” means any of the following natural omega-3 fatty acids: (a) EPA
(i.e., icosapentaenoic acid) or an EPA ester, (b) DHA (i.e., docosahexaenoic
acid) or a DHA ester, (c) a combination of EPA (or an EPA ester) with DHA (or a
DHA ester) or (d) any of the individual omega-3 fatty acids or a complex mixture
of the omega-3 fatty acids contained (as of the Effective Date) within Epanova™.
1.3    “Calendar Quarter” means each three month period commencing January 1,
April 1, July 1 or October 1, provided however that (a) the first Calendar
Quarter of the Term shall extend from

1







--------------------------------------------------------------------------------




the Effective Date to the end of the first full Calendar Quarter thereafter, and
(b) the last Calendar Quarter of the Term shall end upon the termination or
expiration of this Agreement.
1.4    “Calendar Year” means the period beginning on the 1st of January and
ending on the 31st of December of the same year, provided however that (a) the
first Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the same calendar year as the Effective Date, and (b) the last
Calendar Year of the Term shall commence on January 1 of the Calendar Year in
which this Agreement terminates or expires and end on the date of termination or
expiration of this Agreement.
1.5    “Combination Product” means a product containing a Licensed Product
together with one or more other active ingredients, or with one or more
products, devices, pieces of equipment or components.
1.6    “Commercialization” or “Commercialize” means any and all activities
undertaken at any time for a particular Licensed Product and that relate to the
manufacturing, marketing, promoting, distributing, importing or exporting for
sale, offering for sale, and selling of the Licensed Product, and interacting
with Regulatory Authorities regarding the foregoing.
1.7    “Commercially Reasonable Efforts” means, with respect to the efforts to
be expended by a Party or such Party’s applicable Affiliate with respect to any
objective, such reasonable, diligent, and good faith efforts normally used to
accomplish a similar objective under similar circumstances. Commercially
Reasonable Efforts will not mean that a Party commits that it or such Party’s
applicable Affiliate will actually accomplish the applicable task. For clarity,
references in this Agreement to Commercially Reasonable Efforts by a Party shall
be deemed to include such Party’s Affiliate to the extent allowable under this
Agreement or as otherwise mutually agreed by the Parties.
1.8    “Competing Product” means any product an active pharmaceutical ingredient
of which is a Compound.
1.9    “Compound” means an Agent’s prodrug that utilizes the Licensor Liver
Targeting Prodrug Technology and is discovered or Developed by or for the
account of a Party pursuant to such Party’s performance of its obligations under
this Agreement.
1.10    “Compound Patent” means all Patent Rights which claim a Compound,
formulations of a Compound, methods of manufacturing a Compound or its uses (but
excluding the Licensor Liver Targeting Prodrug Technology and the Licensor
Technology that is Controlled by Licensor or any of its Affiliates as of the
Effective Date).
1.11     “Controlled” means, with respect to (a) Patent Rights, (b) Know-How or
(c) biological, chemical or physical material, that a Party or one of its
Affiliates owns or has a license or sublicense to such Patent Rights, Know-How
or material (or in the case of material, has the right to physical possession of
such material) and has the ability to grant a license or sublicense to, or
assign its right, title and interest in and to, such Patent Rights, Know-How or
material as provided for in this Agreement without violating the terms of any
agreement or other arrangement with any Third Party.
1.12     “Development” or “Develop” means, with respect to a Licensed Product,
the performance of all preclinical and clinical development (including, without
limitation, toxicology,

2





--------------------------------------------------------------------------------




pharmacology, test method development and stability testing, process
development, formulation development, quality control development, statistical
analysis), clinical trials, and manufacturing and regulatory activities that are
required to obtain Regulatory Approval of such Licensed Product.
1.13    “EMA” means the European Medicines Agency or any successor agency.
1.14    “European Commission” means the authority within the European Union that
has the legal authority to grant Regulatory Approvals in the European Union
based on input received from the EMA or other competent Regulatory Authorities.
1.15    “FDA” means the United States Food and Drug Administration, or a
successor federal agency thereto.
1.16    “Field” means any and all commercial pharmaceutical uses of a Compound,
which shall specifically exclude any over-the-counter uses of such Compound.
1.17    “First Commercial Sale” means, with respect to a Licensed Product in any
country, the first commercial transfer or disposition for value of such Licensed
Product in such country to a Third Party by Omthera, an Affiliate of Omthera or
a Sublicensee after Regulatory Approval therefor has been obtained in such
country.
1.18    “GAAP” means United States generally accepted accounting principles.
1.19    “Governmental Body” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multi-national or supranational organization or body; or
(e) individual, entity, or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.
1.20    “Joint Scientific Committee” means a committee, with an equal number of
scientist representatives appointed by Omthera and by Licensor, respectively, to
be established to collaboratively review and advise as to scientific matters
encountered in connection with the Development Program. Any deadlocks in the
Joint Scientific Committee that are not capable of resolution within [***] days
of escalation to the appropriate executive officers of each respective Party
shall be resolved by Omthera in its sole reasonable discretion.
1.21    “Know-How” means any scientific or technical information, results and
data of any type whatsoever, in any tangible or intangible form whatsoever, that
is not in the public domain or otherwise publicly known, including, without
limitation, discoveries, inventions, trade secrets, databases, practices,
protocols, regulatory filings, methods, processes, techniques, software, works
of authorship, plans, concepts, ideas, biological and other materials, reagents,
specifications, formulations, formulae, data (including, but not limited to,
pharmacological, biological, chemical, toxicological, clinical and analytical
information, quality control, trial and stability data), case reports forms,
data analyses, reports, studies and procedures, designs for experiments and
tests and results of experimentation and testing (including results of research
or development), summaries and information

3





--------------------------------------------------------------------------------




contained in submissions to and information from ethical committees, the FDA or
other Regulatory Authorities, and manufacturing process and development
information, results and data, whether or not patentable, all to the extent not
claimed or disclosed in a patent or pending patent application. The fact that an
item is known to the public shall not be taken to exclude the possibility that a
compilation including the item, and/or a development relating to the item, is
(and remains) not known to the public. “Know-How” includes any rights including
copyright, moral, trade-secret, database or design rights protecting such
Know-How. “Know-How” excludes Patent Rights.
1.22     “Law” or “Laws” means all applicable laws, statutes, rules,
regulations, ordinances and other pronouncements having the binding effect of
law of any Governmental Body.
1.23    “Licensed Product” means any pharmaceutical product, in any dosage form,
preparation, composition, formulation, presentation or package configuration
that is Commercialized or undergoing research or preclinical or clinical
Development that contains or comprises, in part or in whole, a Compound.
1.24    “Licensor Know-How” means any and all Know-How that (a) is Controlled by
Licensor or any of its Affiliates as of the Effective Date or at any time
thereafter during the Term and (b) relates directly and particularly to or is
reasonably necessary to the practice of the Licensor Liver Targeting Prodrug
Technology.
1.25    “Licensor Liver Targeting Prodrug Technology” means Licensor’s program
for the development of a liver-specific drug targeting technology for chemically
modifying the molecule to render it inactive until the modification is cleaved
off by a liver-specific enzyme, including all related intellectual property and
other related rights of Licensor, and any and all related clinical and
non-clinical data compiled by Licensor, in each case arising from the Licensor’s
operation of such program. For the avoidance of doubt, Licensor Liver Targeting
Prodrug Technology does not include any liver-specific drug targeting technology
for chemically modifying the molecule to render it inactive until the
modification is cleaved off by a liver-specific enzyme, including all related
intellectual property and other related rights, and any and all related clinical
and non-clinical data that arise independently of Development or
Commercialization and without unauthorized use of Licensor’s Confidential
Information.
1.26     “Licensor Patents” means all Patent Rights that are Controlled by
Licensor or any of its Affiliates as of the Effective Date or at any time
thereafter during the Term and that relate directly and particularly to and/or
are reasonably necessary to the practice of the Licensor Liver Targeting Prodrug
Technology. The Licensor Patents shall include, but not be limited to, all
Patent Rights set forth on Schedule 1 hereto.
1.27    “Licensor Technology” means the Licensor Patents and the Licensor
Know-How. For purposes of the license grant under Section 2.1 and related
purposes, “Licensor Technology” also includes Licensor’s interest in jointly
owned Inventions.
1.28    “Major Market” means any of the [***].
1.29    “Major Market EU Country” means any of [***].

4





--------------------------------------------------------------------------------




1.30    “NDA” means a New Drug Application submitted pursuant to the
requirements of the FDA, as more fully defined in 21 U.S. CFR § 314.3 et seq., a
Biologics License Application submitted pursuant to the requirements of the FDA,
as more fully defined in 21 U.S. CFR § 601, and any equivalent application
submitted in any country, including a European Marketing Authorization
Application, together, in each case, with all additions, deletions or
supplements thereto.
1.31    “NDA Approval” means the receipt of notice from the relevant US
Regulatory Authority that an NDA for a Licensed Product has met all the criteria
for marketing approval.
1.32    “Net Sales” means the [***] to unrelated Third Parties for a Licensed
Product, less:
[***]
Notwithstanding the foregoing, [***] for sales of Licensed Products among [***]
for resale shall not be included in the computation of Net Sales.
In the event that a Licensed Product is commercialized as part of a Combination
Product for a single price, the Net Sales for such Licensed Product shall be
calculated by [***] the sales price of such Combination Product [***]. “Fair
market value” as used in the foregoing sentence shall mean the value established
by mutual agreement of the Parties using standard measurement techniques for
similar valuations or, in the absence of such agreement by the Parties, the
value established by an independent third party selected by Licensor and
reasonably acceptable to Ligand using such standard measurement techniques.
1.33     “Patent Right” means: (a) an issued or granted patent, including any
extension, supplemental protection certificate, registration, confirmation,
reissue, reexamination, extension or renewal thereof; (b) a pending patent
application, including any continuation, divisional, continuation-in-part,
substitute or provisional application thereof; and (c) all counterparts or
foreign equivalents of any of the foregoing issued by or filed in any country or
other jurisdiction.
1.34    “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.
1.35    “Phase I Trial” means clinical trial in which a Licensed Product is
administered to human subjects at single and/or multiple dose levels with the
primary purpose of determining safety, metabolism, and pharmacokinetic and
pharmacodynamic properties of the Licensed Product, and which is consistent with
21 CFR § 312.21(a).
1.36    “Phase II Trial” means a clinical trial of a Licensed Product in human
patients conducted for purposes of preliminary determination of efficacy and/or
preliminary establishment of appropriate dosage ranges for efficacy and safety
in patients, as described under 21 CFR § 312.21(b) (as hereafter modified or
amended) and any of its foreign equivalents.
1.37    “Phase III Trial” means a clinical trial of a Licensed Product in human
patients, which trial is designed (a) to establish that the Licensed Product is
safe and efficacious for its intended use; (b) to define warnings, precautions
and adverse reactions that are associated with the Licensed Product in the
dosage range to be prescribed; and (c) to be, either by itself or together with
one or more other

5





--------------------------------------------------------------------------------




clinical trials having a comparable design and size, the final human clinical
trial in support of Regulatory Approval of an NDA of the Licensed Product, and
(d) consistent with 21 CFR § 312.21(c). For the purposes of the milestone
payments in Section 5.1, a “Phase III Trial” shall be a clinical trial which is
submitted by Omthera to the FDA as a Phase III Trial.
1.38     “Proof of Concept” means achievement of both of the following with
regard to a particular Agent: (a) after oral administration in an animal model,
a novel prodrug of the Agent will have improved liver targeting in comparison to
the Agent (with “liver targeting” defined as liver concentration of the Agent
relative to the concentration of the Agent in plasma or other tissues) and (b)
such novel prodrug of the Agent will have demonstrated significant improvement
in activity relative to an applicable standard (to be determined by the Joint
Scientific Committee) in reducing triglyceride levels in an animal model (with
the Joint Scientific Committee having determined the appropriate animal model
and endpoints).
1.39    “Regulatory Authority” means (a) the FDA, (b) the EMA or the European
Commission, or (c) any regulatory body with similar regulatory authority over
pharmaceutical or biotechnology products in any other jurisdiction anywhere in
the world.
1.40    “Regulatory Approval” means any and all approvals, licenses,
registrations, or authorizations of the relevant Regulatory Authority, necessary
for the Development, manufacture, use, storage, import, transport and
Commercialization of the Licensed Product in a particular country or
jurisdiction.
1.41    “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period from the First Commercial Sale of a given
Licensed Product in such country until the latest of (a) expiry of the
last-to-expire Compound Patent containing a Valid Claim to the Compound in such
country; (b) expiry of the last-to-expire Licensor Patent containing a Valid
Claim to the Compound in such country; or (c) the [***] anniversary of the First
Commercial Sale of such Licensed Product in such country. In a country where
neither any Compound Patent containing a Valid Claim to the Compound nor any
Licensor Patent containing a Valid Claim to the Compound has ever existed nor
ever exists, the Royalty Term means on a product-by-product and
country-by-country basis, the period from the First Commercial Sale of such
product in such country until the [***] anniversary of such First Commercial
Sale of such product in such country.
1.42    “Sublicensee” means a Person, other than an Affiliate of Omthera, to
which Omthera (or its Affiliate) has, pursuant to Section 2.2, granted
sublicense rights under any of the license rights granted under Section 2.1.
“Sublicense” shall be construed accordingly.
1.43    “Tax” or “Taxes” means any federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.
1.44    “Third Party” means any Person other than Licensor, Omthera or
Affiliates of either of them, or any Sublicensees.

6





--------------------------------------------------------------------------------




1.45    “Third Party Action” means any claim or action made by a Third Party
against a Party that claims that a Licensed Product, or its use, Development,
manufacture or sale infringes such Third Party’s intellectual property rights.
1.46     “United States” or “US” means the United States of America and its
territories and possessions.
1.47    “Valid Claim” means a claim of an issued and unexpired patent which has
not lapsed or been revoked, abandoned or held unenforceable or invalid by a
final decision of a court or governmental or supra-governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, reexamination or disclaimer or otherwise.
1.48    The definition of each of the following terms is set forth in the
section of the Agreement indicated below:
“Action” has the meaning set forth in Section 6.7(b).
“Claim” has the meaning set forth in Section 9.1.
“Confidential Information” has the meaning set forth in Section 7.1.
“Controlling Party” has the meaning set forth in Section 6.8(c).
“Covered” and “Covering” have the meaning set forth in Section 1.40.
“Development Program” has the meaning set forth in Section 3.1.
“Development Term” has the meaning set forth in Section 3.1.
“Disclosing Party” has the meaning set forth in Section 7.1.
“Indemnified Party” has the meaning set forth in Section 9.4.
“Indemnifying Party” has the meaning set forth in Section 9.4.
“Inventions” has the meaning set forth in Section 6.2.
“Licensor Indemnitees” has the meaning set forth in Section 9.1.
“Notice” has the meaning set forth in Section 7.6.
“Omthera Indemnitees” has the meaning set forth in Section 9.2.
“Publishing Party” has the meaning set forth in Section 7.6.
“Receiving Party” has the meaning set forth in Section 7.1.
“Term” has the meaning set forth in Section 10.1.

7





--------------------------------------------------------------------------------




ARTICLE II    
LICENSES AND OTHER RIGHTS
2.1    Grant of License to Omthera. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Omthera and its Affiliates an exclusive
(even as to Licensor), worldwide, royalty-bearing right and license (with the
right to sublicense, and to further sublicense, subject to the provisions of
Section 2.2) under the Licensor Technology to research, Develop, manufacture,
have manufactured, use, import and Commercialize the Licensed Products in and
for the Field. Licensor and its Affiliates grant no licenses or rights to use
other than as expressly set forth herein.
2.2    Grant of Sublicenses by Omthera. Omthera shall have the right, in its
sole discretion, to grant Sublicenses, in whole or in part, under the license
granted in Section 2.1; provided, however, that the granting by Omthera of a
Sublicense shall not relieve Omthera of any of its obligations hereunder; and
provided, further, that Omthera’s right to grant a Person a Sublicense shall be
subject to Omthera including within such Sublicense express provisions binding
the Sublicensee to all of the duties, obligations, restrictions and
acknowledgements hereunder of Omthera (with Licensor being an express
third-party beneficiary thereof), and stating that the Sublicense shall
automatically terminate upon the expiration or earlier termination of this
Research and License Agreement. Notwithstanding the foregoing sentence, it is
not required that a Sublicense include provisions for the Sublicensee to pay
Royalties or make milestone payments directly to Licensor or to provide royalty
reports directly to Licensor. Omthera shall ensure that all of its Sublicensees
shall comply with the terms and conditions of this Agreement (as applicable to
them) and Omthera shall be and remain fully responsible for the compliance by
such Sublicensees with the terms and conditions of this Agreement (as applicable
to them) as if such Sublicensees were Omthera hereunder. Except for Sublicenses
as expressly allowed herein, Omthera acknowledges that it has no right to, and
agrees not to purport to, grant to anyone a sublicense under the Licensor
Technology.
2.3    Bankruptcy Code. All rights and licenses granted under or pursuant to
this Agreement by Licensor to Omthera are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the US Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the US Bankruptcy Code.
The Parties agree that Omthera, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the US Bankruptcy Code.
ARTICLE III    
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION
3.1    Preclinical Development of Licensed Products by Omthera with Licensor as
“General Contractor.” Omthera shall, throughout the Development Term, use
Commercially Reasonable Efforts to Develop one or more Licensed Products,
pursuant to an Omthera preclinical development program as contemplated by this
Agreement (the “Development Program”). The current working version of the
Development Program is attached to this Agreement as Schedule 2. Omthera and
Licensor shall use Commercially Reasonable Efforts to collaborate, through the
Joint Scientific Committee, to further detail the design of the Development
Program. Omthera and Licensor agree that Licensor shall, for the duration of the
Development Term, serve as the “general contractor” for the Development Program
with responsibility and authority to arrange, manage and oversee all material
aspects of the execution of the Development Program. The “Development Term”
shall begin on the Effective Date and shall end on the [***] anniversary of the
Effective Date; provided, that should the

8





--------------------------------------------------------------------------------




Parties mutually so agree the Development Term shall be extended until the [***]
anniversary of the Effective Date. For avoidance of doubt: except in case of
termination of this Agreement for material breach under Section 10.2 or
termination by Omthera pursuant to Section 10.4, the Development Program and the
Development Term (and Omthera’s obligations to Licensor in connection with the
Development Program) cannot be ended before the [***] anniversary of the
Effective Date. Licensor shall supply, during the Development Term, [***] for
the Development Program. In addition, during the Development Term Licensor shall
use Commercially Reasonable Efforts to procure [***] all other services and all
materials needed for the execution of the Development Program.
3.2    Compensation. As consideration for Licensor’s Development Program work,
Omthera shall:    
(a)    Pay to Licensor a one-time, non-refundable project management fee of
$100,000 no later than [***] days following the Effective Date.
(b) Pay to Licensor a one-time, non-refundable Development success fee of
$1,000,000 no later than [***] days following initial achievement of Proof of
Concept.


(c)    Pay to Licensor $[***] per [***] to offset, on an approximated basis, the
[***] costs to Licensor of [***]; provided, however, that such figure shall be
[***] by [***] for the [***] period in which such [***] occurs and the [***] for
the [***] period which is [***]. For the [***] of the Development Term, Omthera
shall pay [***] to Licensor on the Effective Date a [***].
(d)    It is understood and agreed that Omthera shall directly contract with any
and all CROs for the performance of the Development Plan, except as may be
otherwise mutually agreed by the Parties or as specifically set forth in the
Development Plan attached hereto and amended from time to time. Without
derogation of Section 3.2(c) and the first sentence of this Section 3.2(d), and
further subject to reasonable documentation and Omthera’s express prior
authorization, Omthera shall reimburse Licensor within [***] days of receipt of
an invoice for [***] for authorized services and materials for the execution of
the Development Program.
3.3    No Guaranty of Favorable Results. Licensor does not warrant that the
Development Program, Omthera’s other preclinical studies and evaluation (if any)
and/or Omthera’s clinical studies (if any) will produce any particular results
or any favorable results.
3.4    Omthera Responsibility and Authority for Development. Aside from the
limited responsibility and authority expressly provided to Licensor for the
duration of the Development Term pursuant to Section 3.1, Omthera shall have the
exclusive right, and sole responsibility and decision-making authority, to
research and Develop any Licensed Products in and for the Field and to conduct
(either itself or through its Affiliates, agents, subcontractors and/or
Sublicensees) all clinical trials and non-clinical studies Omthera believes
appropriate to obtain Regulatory Approval for Licensed Products in and for the
Field.
3.5    Commercialization. Omthera shall have the exclusive right, and sole
responsibility and decision-making authority, to Commercialize any Licensed
Products in and for the Field itself or through one or more Sublicensees or
other Third Parties selected by Omthera and shall have the sole decision-

9





--------------------------------------------------------------------------------




making authority and responsibility in all matters relating to the
Commercialization of Licensed Products.
3.6    Manufacturing. Omthera shall have the exclusive right, and sole
responsibility and decision-making authority, to manufacture, at the clinical
and/or commercial stage, any Licensed Product in and for the Field itself or
through one or more Sublicensees selected by Omthera.
3.7    Exclusivity. Licensor and its Affiliates shall not during the Commercial
Term (a) develop, manufacture, have manufactured, use, sell, offer for sale,
import or export a Competing Product, (b) seek to develop, manufacture, have
manufactured, use, sell, offer for sale, import or export a Competing Product,
or (c) assist, in any respect, any Third Party in developing, manufacturing,
having manufactured, using, selling, offering for sale, importing or exporting a
Competing Product. Except as set forth in this Section 3.7, nothing in this
Agreement shall be deemed to limit each Party’s right to use its own
technologies and assets (without use of the technologies of another Party
hereto) for any purpose at any time.
3.8    Reporting to Licensor. Omthera shall, at least [***], provide to Licensor
an update report regarding the progress of all research and Development efforts
toward Licensed Products. After the Development Term, Omthera shall, at least
[***], provide to Licensor an update report regarding the progress of the
Development Program. Omthera shall, at least [***], provide to Licensor an
update report regarding the progress of Commercialization of Licensed Products.
3.9    Right to Subcontract of Omthera. Subject to any required compliance with
Section 2.2, Omthera may exercise any of the rights or obligations that Omthera
may have under this Agreement (including, without limitation, any of the rights
licensed in Section 2.1 hereof) by Sublicensing, but any Sublicense granted or
entered into by Omthera as contemplated by this Section 3.9 or any Sublicensee’s
exercise or performance of all or any portion of the rights or obligations that
Omthera may have under this Agreement shall not relieve Omthera from any of its
obligations under this Agreement.
3.10    Compliance with Law. Each of the Parties undertakes and agrees that the
conduct of the Development Program, the use of the Licensor Technology, and all
Development, manufacture and Commercialization of a Licensed Product by it and
its Affiliates and Sublicensees shall comply in all material respects with all
applicable international, federal, state and local laws, rules and regulations,
including, but not limited to, environmental, occupational safety/health, safety
and import/export restrictions, laws, rules and regulations. For clarity, the
foregoing undertaking shall only be applicable to a Party to the extent such
Party (or its Affiliates or Sublicensees) engages in the conduct of the
Development Program, the use of the Licensor Technology, and all Development,
manufacture and Commercialization of a Licensed Product pursuant to this
Agreement, except to the extent that such non-compliance by a Party outside of
the scope of this Agreement would otherwise adversely affect or result in a
breach of such Party’s obligations or other representations or warranties
hereunder.
3.11    Costs and Expenses. As between Licensor and Omthera, Omthera shall be
solely responsible for all costs and expenses related to Development,
manufacture and Commercialization of the Licensed Products, including without
limitation costs and expenses associated with all preclinical activities and
clinical trials, and all regulatory filings and proceedings relating to Licensed
Products.
3.12    Diligence by Omthera. Omthera shall use Commercially Reasonable Efforts
to Develop and to Commercialize at least one Licensed Product in and for the
Field in the United States.

10





--------------------------------------------------------------------------------




3.13    Patent Marking. Omthera agrees that with respect to each unit or package
of Licensed Products sold in a given country, Omthera shall comply with the
customary patent marking laws and practices of such country as to the applicable
Licensor Patents.
3.14    Trademarks. As between Licensor and Omthera, Omthera shall have the sole
authority to select trademarks for Licensed Products and shall own all such
trademarks. Licensor does not grant Omthera the right to use any trademarks of
Licensor or its Affiliates.
ARTICLE IV    
REGULATORY MATTERS
4.1    Regulatory Filings. As between Omthera and Licensor, Omthera (or its
applicable Affiliate) shall own and maintain all regulatory filings made after
the Effective Date for Licensed Products and all Regulatory Approvals for
Licensed Products.
4.2    Communications with Authorities. Omthera (or one of its Affiliates or
Sublicensees) shall be responsible for and act as the sole point of contact for
communications with Regulatory Authorities in connection with the Development,
Commercialization, and manufacturing of Licensed Products. At the request of
Omthera, Licensor shall make available to Omthera a qualified representative who
shall, together with the representatives of Omthera, participate in and
contribute to meetings with the Regulatory Authorities with respect to
regulatory matters relating solely to the Licensor Technology.
4.3    Adverse Event Reporting. Each Party agrees to comply with any and all
Laws that are applicable to it as of the Effective Date and thereafter during
the Term in connection with Licensed Product safety data collection and
reporting (and, if applicable, recalls). Licensor shall report immediately to
Omthera any serious untoward medical occurrence in a patient or subject who is
administered a Licensed Product. Omthera shall provide [***] to Licensor a
listing of each serious untoward medical occurrence in a patient or subject who
is administered a Licensed Product and shall, should Licensor expressly so
request and Omthera approve (such approval not to be unreasonably withheld),
provide Licensor with additional detail as to such ones of such occurrences as
Licensor may designate.
ARTICLE V    
Financial Provisions
5.1    Commercial Milestone Payments. As further partial consideration for
Licensor’s grant of the rights and licenses to Omthera hereunder, Omthera shall
pay to Licensor the following one-time, non-refundable milestone payments upon
achievement of the following respective milestone events by Omthera or its
Affiliate or Sublicensee with regard to the [***]. Omthera shall promptly, but
in no event later than [***] days following each achievement of a milestone
event, notify Licensor in writing of the achievement of such milestone event and
shall pay the relevant milestone payment within [***] days thereafter.


Milestone Event
Milestone Payment
[***]
[***]




11





--------------------------------------------------------------------------------






5.2    Deemed Achievement of Commercial Milestones. Upon achievement of any
respective one of the [***] milestone events specified in Section 5.1 with
regard to a particular Compound, all “prior” milestone events shall be deemed to
be thereby achieved as to such Compound; and if the milestone payment for any
such “prior” milestone events so deemed to be thereby achieved has not
previously been paid, it shall thereupon also be paid, forthwith. For clarity,
any subsequent Compound developed under this Agreement shall not trigger any
milestones already paid in connection with an earlier Compound.
5.3    Royalty Payments for Licensed Products.
(a)    With respect to Net Sales of Licensed Products which are Covered under a
Licensor Patent: As further consideration for Licensor’s grant of the rights and
licenses to Omthera hereunder, Omthera shall pay to Licensor a royalty on
aggregate annual worldwide Net Sales of all such Licensed Products by Omthera
and its Affiliates and Sublicensees (but excluding Net Sales of a given Licensed
Product after its applicable Royalty Term), at the percentage rates set forth
below:
Annual Worldwide Net Sales of Such Licensed Products per Calendar Year (US
Dollars)
Incremental Royalty Rate
For Net Sales of such Licensed Products from [***] up to and including [***]
[***]%
For that portion of Net Sales of such Licensed Products that is greater than
[***]
[***]%



By way of illustration, assume in a Calendar Year that aggregate worldwide
annual Net Sales of all such Licensed Products total $[***]. The total royalties
due and payable by Omthera to Licensor for such Net Sales would be $[***],
calculated as follows:
[***]
(b)    With respect to Net Sales of Licensed Products which are not Covered
under any Licensor Patent: In addition, as further consideration for Licensor’s
services in connection with the Development Program and/or Licensor’s grant of
the Licensed Know-How rights and licenses to Omthera hereunder, as may be
applicable, Omthera shall pay to Licensor a royalty (or a payment in the nature
of royalties) on aggregate annual worldwide Net Sales of all such Licensed
Products by Omthera and its Affiliates and Sublicensees (but excluding Net Sales
of a given Licensed Product after its applicable Royalty Term), at the
percentage rates set forth below:
Annual Worldwide Net Sales of Such Licensed Products per Calendar Year (US
Dollars)
Incremental Royalty Rate
For Net Sales of such Licensed Products from [***] up to and including [***]
[***]%
For that portion of Net Sales of such Licensed Products that is greater than
[***]
[***]%




12





--------------------------------------------------------------------------------




As used in the foregoing section, “Covered” and “Covering” means, with respect
to a Licensed Product, that the manufacturing, importing, using, selling, or
offering for sale of such Licensed Product would, but for ownership of or a
license granted under the relevant Patent Rights, infringe a Valid Claim of the
relevant Patent Rights in the country in which the activity occurs.
(c)    In establishing the royalty/payment in the nature of royalties structure
hereunder, the Parties recognize, and Omthera acknowledges, the substantial
value of the various obligations being undertaken by Licensor under this
Agreement, in addition to the grant of the license under the Licensor Patents,
to enable the rapid and effective market introduction of the Licensed Products.
The Parties have agreed to the payment structure set forth herein as a
convenient and fair mechanism to compensate Licensor for these obligations.
(d)    For purposes of determining whether the Section 5.3(a) or Section 5.3(b)
royalty/payment in the nature of royalties threshold has been attained, only Net
Sales that are subject to a Section 5.3(a) payment or a Section 5.3(b) payment,
respectively, shall be included in the total amount of Net Sales and any Net
Sales that are not subject to such a respective payment shall be excluded. In
addition, in no event shall the manufacture of a Licensed Product give rise to a
royalty/payment in the nature of royalties obligation until the particular unit
of Licensed Product is sold; but if Net Sales of a particular unit of Licensed
Product might or might not be subject to a royalty/payment in the nature of
royalties payment (e.g., manufactured in Country A where the Royalty Term has
expired but sold in Country B where the Royalty Term has not expired), the sale
shall be deemed to be subject to a royalty/payment in the nature of royalties
payment. For clarity, Omthera’s obligation to pay royalties to Licensor under
Section 5.3(a) is imposed only once with respect to the same unit of Licensed
Product regardless of the number of Licensor Patents pertaining thereto.
(e)    On a Licensed Product by Licensed Product and country-by-country basis,
upon expiration of the Royalty Term for a Licensed Product in a country, the
rights, licenses and sublicenses granted to Omthera hereunder with respect to
such Licensed Product in such country shall continue in effect but become fully
paid-up, royalty-free, transferable (to the extent not transferable previously),
perpetual and irrevocable.
5.4    Timing of Payment. Royalties/payments in the nature of royalties payable
under Section 5.3 shall be payable on actual Net Sales and shall accrue at the
time provided therefor by US GAAP. Royalty/payment in the nature of royalties
obligations that have accrued during a particular [***] shall be paid, on a
[***] basis, within [***] days after the end of each [***] during which the
royalty/payment in the nature of royalties obligation accrued; provided that
within [***] days after the conclusion of each [***] Omthera shall provide
notice to Licensor of any adjustments necessary to account for any
royalties/payment in the nature of royalties which were overpaid or underpaid
for such prior [***], and the Parties shall promptly true-up based on such
adjustments. With respect to each respective royalty payment payable hereunder,
Licensor shall prepare and submit to Omthera an invoice for each such payment in
a form reasonably acceptable to Omthera.
5.5    Royalty (Etc.) Reports and Records Retention. Within [***] days after the
end of each [***] during which Licensed Products have been sold, Omthera shall
deliver to Licensor, together with the applicable royalty/payment in the nature
of royalties payment due, a written report, on a Licensed Product-by-Licensed
Product (and specifying non-Covered status, as applicable) and
country-by-country basis, of (a) gross invoiced (or otherwise charged) amounts
of sales, by Omthera and its Affiliates

13





--------------------------------------------------------------------------------




and Sublicensees, of Licensed Products subject to royalty payments for such
[***] (and, if non-Covered, subject to royalty/payment in the nature of
royalties payments for such [***]), (b) amounts deducted by category (following
the definition of Net Sales) from such gross invoiced amounts to calculate Net
Sales, (c) Net Sales subject to royalty or royalty/payment in the nature of
royalties payments for such [***] to date and (d) the corresponding royalty or
royalty/payment in the nature of royalties. Such report shall be deemed
“Confidential Information” of Omthera subject to the obligations of Article VII
of this Agreement. For [***] years after each sale of a Licensed Product
(whether Covered or not), Omthera shall keep (and shall ensure that its
Affiliates and Sublicensees shall keep) complete and accurate records of such
sale in sufficient detail to confirm the accuracy of the royalty or
royalty/payment in the nature of royalties calculations hereunder.
5.6    Audits.
(a)    From the First Commercial Sale until [***] after the conclusion of the
final Royalty Term, upon the written request of Licensor, and not more than
[***] in each [***], Omthera shall permit, shall cause its Affiliates to permit,
and shall use reasonable efforts to cause its Sublicensees to permit, an
independent certified public accounting firm of nationally recognized standing
selected by Licensor (who has not been engaged by Licensor to provide services
in any other capacity at any time during the [***] period before such
selection), and reasonably acceptable to Omthera or such Affiliate or
Sublicensee, to have access to and to review, during normal business hours upon
reasonable prior written notice, the applicable records of Omthera and its
Affiliates or Sublicensees to verify the accuracy of the royalty and
royalty/payment in the nature of royalties reports and payments under this
Article V. Such review may cover: (i) the records for sales made in any
[***]before the date of such request, and (ii) only those periods that have not
been subject to a prior audit.
(b)    If such accounting firm concludes that additional royalties and/or
royalties/payment in the nature of royalties were owed during such period,
Omthera shall pay the additional royalties and/or royalties/payment in the
nature of royalties within [***] days after the date such public accounting firm
delivers to Omthera such accounting firm’s written report. If such accounting
firm concludes that an overpayment was made, such overpayment shall be fully
creditable against amounts payable in subsequent payment periods or at Omthera’s
request, shall be reimbursed to Omthera within [***] days after the date such
public accounting firm delivers such report to Omthera. If Omthera disagrees
with such calculation, [***].[***] shall pay for the cost of any audit by [***],
unless [***] in which case [***] shall pay for the reasonable costs of audit.
(c)    Each Party shall treat all information that it receives under this
Section 5.6 in accordance with the confidentiality provisions of Article VII of
this Agreement, and shall cause its accounting firm to enter into an acceptable
confidentiality agreement with the audited Party obligating such firm to retain
all such financial information in confidence pursuant to such confidentiality
agreement, except to the extent necessary for a Party to enforce its rights
under the Agreement.
5.7    Mode of Payment and Currency. All payments to Licensor under this
Agreement, whether or not in respect of Net Sales or milestone events, shall be
made by deposit of US Dollars in the requisite amount to such bank account as
Licensor may from time to time designate by advance written notice to Omthera.
Conversion of sales or expenses recorded in local currencies to Dollars will be
performed in a manner consistent with each Party’s normal practices used to
prepare its audited financial statements for external reporting purposes,
provided that such practices use a widely accepted

14





--------------------------------------------------------------------------------




source of published exchange rates. Based on the resulting sales in US Dollars,
the then applicable royalties/payment in the nature of royalties shall be
calculated.
5.8    Late Payments. If a Party does not receive payment of any sum due to it
on or before the due date therefor, simple interest shall thereafter accrue on
the sum due to such Party from the due date until the date of payment at a rate
equal to [***], calculated on the number of days such payments are paid after
the date such payments are due. Accrual and payment of interest shall not be
deemed to excuse or cure breaches of contract arising from late payment or
nonpayment.
5.9    Taxes. All amounts due hereunder exclude all applicable sales, use, and
other taxes and duties, and Omthera shall be responsible for payment of all such
taxes (other than taxes based on Licensor’s income) and duties and any related
penalties and interest, arising from the payment of amounts due under this
Agreement. The Parties agree to cooperate with one another and use Commercially
Reasonable Efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties, payments in the nature of royalties, milestone payments,
and other payments made by Omthera to Licensor under this Agreement. To the
extent Omthera is required to withhold taxes on any payment to Licensor, Omthera
shall pay the amounts of such taxes to the proper governmental authority in a
timely manner and promptly transmit to Licensor official receipts issued by the
appropriate taxing authority and/or an official tax certificate, or such other
evidence as Licensor may reasonably request, to establish that such taxes have
been paid. Licensor shall provide Omthera any tax forms that may be reasonably
necessary in order for Omthera to not withhold tax or to withhold tax at a
reduced rate under an applicable bilateral income tax treaty. Licensor shall use
Commercially Reasonable Efforts to provide any such tax forms to Omthera at
least [***] days before the due date for any payment for which Licensor desires
that Omthera apply a reduced withholding rate. Each Party shall provide the
others with reasonable assistance to enable the recovery, as permitted by
applicable law, of withholding taxes, value added taxes, or similar obligations
resulting from payments made under this Agreement, such recovery to be for the
benefit of the Party bearing such withholding tax or value added tax. [***].
ARTICLE VI    
Inventions and Patents
6.1    Ownership. Omthera shall own the Compounds and all intellectual property
and rights pertaining thereto (but excluding the Licensor Liver Targeting
Prodrug Technology and the Licensor Technology that is Controlled by Licensor or
any of its Affiliates as of the Effective Date). For the avoidance of doubt,
Omthera shall own all Compound Patents [***]. Licensor shall co-operate with
Omthera to ensure that assignments of any rights to Omthera which are required
to perfect ownership of Compound Patents are carried out by Licensor and its
employees or third party contractors. Omthera may choose to file such Compound
Patents in a name of an Affiliate, at its sole discretion.
6.2    Inventions and Know-How. Inventorship of inventions and ownership of
Know-How made by Omthera or Licensor in the course of the Development Program
(“Inventions”) shall be determined in accordance with United States laws of
inventorship. Subject to Section 6.1 above:
(f)    Sole party Inventions shall be owned by such Party, subject to such
rights and licenses of the other Party as may be expressly granted by this
Agreement.
(g)    Joint party Inventions shall be jointly owned by Omthera and Licensor.

15





--------------------------------------------------------------------------------




(h)    To the extent any current or future-created Licensor Liver Targeting
Prodrug Technology related jointly-owned Inventions are specifically and
directly related to the Compounds, Licensor’s interest in them is deemed to be
included within the Section 2.1 license grant.
6.3    Inventorship Determination for Licensor Patent Rights. The Parties agree
to cooperate and engage in good faith discussions regarding the inventorship of
the Licensor Patent Rights appearing in Schedule 1. If the Parties do not
mutually agree upon such inventorship, then the Parties agree to engage a
mutually acceptable external counsel to determine the inventorship of the
Licensor Patent Rights appearing in Schedule 1. Such determination shall be in
accordance with United States laws of inventorship. The external counsel will be
engaged at least [***] months prior to the [***] of the filing date of any U.S.
Provisional Patent Application listed in Schedule 1. The Parties agree to be
bound by the inventorship determination of the external counsel.
6.4    Third Party Inventions and Know-How. As between Licensor and Omthera, all
inventions and Know-How made by a Third Party in the course of the Development
Program shall be owned by [***].
6.5    Patent Prosecution and Maintenance.
(d)    Licensor Patents. Licensor shall have the first right to file, prosecute
and maintain Licensor Patents in Licensor’s name. Licensor will, upon forming an
intention to file, for any new Inventions, one or more patent applications which
would become subject to the License grant in Article II, promptly inform Omthera
of such intention, and [***] such Licensor patent application before filing.
Licensor will cooperate with Omthera to allow simultaneous filing by Omthera of
Omthera owned inventions as patent applications at Omthera’s request. Licensor
shall keep Omthera promptly and regularly informed of the course of the filing
and prosecution of Licensor Patents or related proceedings (e.g. interferences,
oppositions, reexaminations, reissues, revocations or nullifications) in a
timely manner, and [***].
(e)    Election Not to File and Prosecute Licensor Patents. Omthera acknowledges
and agrees that Licensor shall not be required to maintain Patent Rights for the
Licensor Patents, or to file or prosecute Patent Rights for discoveries which
might become Licensor Patents. If Licensor elects not to file, prosecute or
maintain a Licensor Patent in Licensor’s name in any country, then it shall
notify Omthera in writing at least [***] days before any deadline applicable to
the filing, prosecution or maintenance of such Licensor Patent, as the case may
be, or any other date by which an action must be taken to establish or preserve
such Licensor Patent in such country. In such case, Omthera shall have the
option to pursue the filing or support the continued prosecution or maintenance
of such Licensor Patent in such country, at Omthera’s expense.
(f)     Compound Patents. Omthera shall have the sole right to prepare, file,
prosecute and maintain Compound Patents in Omthera’s name (or the name of an
Affiliate at Omthera’s discretion). Omthera will, upon forming an intention to
file, for any new Inventions, one or more patent applications which would become
Compound Patents, promptly inform Licensor of such intention, and [***].
Licensor shall provide all support necessary including data to support such
Omthera Patent Rights. Omthera shall bear the cost of prosecuting and
maintaining the Omthera Patent Rights. The Parties will consult and cooperate
with each other with respect to each Party’s patent strategy.

16





--------------------------------------------------------------------------------




(g)    Omthera shall control and fund the preparation, filing, prosecution and
maintenance, enforcement and defense of Patent Rights claiming jointly-owned
Inventions (with Licensor having the right to review and comment on drafts of
patent submissions; and subject to Licensor rights equivalent to those expressed
in Section 6.4(b), with Licensor having the rights accorded under Section 6.4(b)
to Omthera.
6.6    Certification under Drug Price Competition and Patent Restoration Act.
Each of Licensor and Omthera shall immediately give written notice to the other
of any certification of which they become aware filed pursuant to 21 U.S.C.
Section 355(b)(2)(A) (or any amendment or successor statute thereto) claiming
that any Licensor Patents covering a Compound or a Licensed Product, or the
manufacture or use of each of the foregoing, are invalid or unenforceable, or
that infringement will not arise from the manufacture, use or sale in the US of
a Licensed Product by a Third Party.
6.7    Listing of Patents.
(a)    [***] to determine which of the Licensor Patents, if any, shall be listed
for inclusion in the Approved Drug Products with Therapeutic Equivalence
Evaluations publication pursuant to 21 U.S.C. Section 355, or any successor Law
in the United States, together with any comparable Laws in any other country.
[***] list any of said Licensor Patents.
(b)    For the avoidance of doubt, [***] to determine which of the Compound
Patents, if any, shall be listed for inclusion in the Approved Drug Products
with Therapeutic Equivalence Evaluations publication pursuant to 21 U.S.C.
Section 355, or any successor Law in the United States, together with any
comparable Laws in any other country. [***] shall cooperate with [***] in
connection therewith, including [***], in each case, to the extent required or
permitted by applicable Law.
6.8    Enforcement of Patents.
(a)    Notice. If either Licensor or Omthera believes that a Licensor Patent is
being infringed in the Field by a Third Party or if a Third Party claims that
any Licensor Patent is invalid or unenforceable, the Party possessing such
knowledge or belief shall notify the other and provide it with details of such
infringement or claim that are known by such Party. If Licensor believes that a
Compound Patent is being infringed in the Field by a Third Party or that a Third
Party claims that any Compound Patent is invalid or unenforceable, Licensor
shall notify Omthera and provide Omthera with details of such infringement or
claim that are known by Licensor.
(b)    Right to Bring an Action for Licensor’s Patents. If such infringement in
the Field or claim is in one or more of the Major Markets in respect of Licensor
Patents, [***] shall have the right to attempt to resolve such infringement or
claim, including by filing an infringement suit, defending against or bringing a
declaratory judgment action as to such claim or taking other similar action
(each, “initiation” of an “Action”) and (subject to Section 6.7(e)) to
compromise or settle such infringement or claim. [***] may, in its sole
discretion and at its expense, join in any such Action and in such case shall
reasonably cooperate with [***]. If [***] does not intend to initiate an Action,
[***] shall promptly inform [***]. If [***] does not initiate an Action with
respect to such an infringement or claim within [***] days following notice
thereof, [***] shall have the right to attempt to resolve such infringement or
claim, including by initiating an Action, and (subject to Section 6.7(e)) to
compromise or settle such infringement or claim. At [***]’s request, [***] shall
[***] with all relevant documentation (as may be requested by [***]) evidencing
that [***].[***] shall [***] in its Action if [***] determines

17





--------------------------------------------------------------------------------




that this is necessary to demonstrate “[***].”[***] shall have the [***] right
to select counsel for any suit initiated by it pursuant to this Section 6.7. If
a Party initiates an Action but then elects not to pursue the Action, the other
Party shall have the right (but not the obligation) to take over the Action, in
which case the second Party shall be deemed to have been the initiating Party.
(c)    Right to Bring an Action for Compound Patents and Jointly Owned Patents.
If such infringement or claim is in one or more of the Major Markets in respect
of Compound Patents or Jointly Owned Patents, [***] shall have the exclusive
right to attempt to resolve such infringement or claim, including by filing an
infringement suit, defending against or bringing a declaratory judgment action
as to such claim or taking other similar action (each, “initiation” of an
“Action”) and (subject to Section 6.7(e)) to compromise or settle such
infringement or claim. Any suit by [***] shall be either in the name of [***].
For this purpose, [***] agrees to [***] if so required and shall [***] of such
suit as may be reasonably requested by [***].
(d)    Costs of an Action. Subject to the respective indemnity obligations of
the Parties set forth in Article IX and subject to Section 6.7(f), [***]
involved in an Action under Section 6.7(b) or 6.7(c) shall pay [***] incurred in
connection with such Action.
(e)    Settlement. No Party shall settle or otherwise compromise (or resolve by
consent to the entry of judgment upon) any Action by admitting that any Licensor
Patent is to any extent invalid or unenforceable, or that any Licensor Know-How
is not protected or has not been misappropriated, without the other Party’s
prior written consent [***]. For the avoidance of doubt, [***].
(f)    Reasonable Assistance. Each Party (if it is not the Party enforcing or
defending its Patent Rights) shall provide reasonable assistance to the other
Party, including providing access to relevant documents and other evidence and
making its employees and consultants available, subject to [***].
(g)    Distribution of Amounts Recovered. Any amounts recovered by the Party
initiating an Action pursuant to this Section 6.7, whether by settlement or
judgment, shall be allocated in the following order: [***].
6.9    Third Party Actions Claiming Infringement.
(a)    Notice. If either Licensor or Omthera becomes aware of any Third Party
Action, such Party shall promptly notify the other of all details regarding such
claim or action that is reasonably available to such Party.
(b)    Right to Defend. [***] shall have the right, at its sole expense, but not
the obligation, to defend a Third Party Action described in Section 6.8(a) and
(subject to Section 6.8(f)) to compromise or settle such Third Party Action. If
[***] such Third Party Action within [***] days of receipt/sending of notice
under Section 6.8(a), then [***] shall have the right, at its sole expense, to
defend such Third Party Action and (subject to Section 6.8(f)) to compromise or
settle such Third Party Action. The Party defending such Third Party Action
shall have the sole and exclusive right to select counsel for such Third Party
Action.
(c)    Consultation. The Party defending a Third Party Action pursuant to
Section 6.8(b) shall be the “Controlling Party”. The Controlling Party shall
consult with the non-Controlling

18





--------------------------------------------------------------------------------




Party, pursuant to an appropriate joint defense or common interest agreement, on
all material aspects of the defense. The non-Controlling Party shall have a
reasonable opportunity for meaningful participation in decision-making and
formulation of defense strategy. The Parties shall reasonably cooperate with
each other in all such actions or proceedings. The non-Controlling Party will be
entitled to join the Third Party Action and be represented by independent
counsel of its own choice at its own expense.
(d)    Appeal. In the event that a judgment in a Third Party Action is entered
against either Party and an appeal is available, the Controlling Party shall
have the first right, but not the obligation, to file such appeal. In the event
the Controlling Party does not desire to file such an appeal, it will promptly,
in a reasonable time period (i.e., with sufficient time for the non-Controlling
Party to take whatever action may be necessary) before the date on which such
right to appeal will lapse or otherwise diminish, permit the non-Controlling
Party to pursue such appeal [***]. If applicable Law requires the other Party’s
involvement in an appeal, the other Party shall be a nominal party in the appeal
and shall provide reasonable cooperation to such Party [***].
(e)    Costs of an Action. Subject to the respective indemnity obligations of
the Parties set forth in Article IX, [***] shall pay [***] associated with such
Third Party Action other than [***] (as provided in the last sentence of Section
6.8(c)).
(f)    No Settlement without Consent. Neither Licensor or Omthera shall settle
or otherwise compromise (or resolve by consent to the entry of judgment upon)
any Third Party Action by admitting that any Licensor Patent is to any extent
invalid or unenforceable or that any Licensed Product, or its use, Development,
importation, manufacture or sale infringes such Third Party’s intellectual
property rights, in each case without the other Party’s prior written consent
[***] For the avoidance of doubt, [***].
6.10    Other License Provisions.
(a)    All rights and licenses granted under or pursuant to this Agreement by
Omthera to Licensor and its Affiliates are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the US Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the US Bankruptcy Code.
The Parties agree that Licensor and its Affiliates, as licensee of such rights
under this Agreement, shall retain and may fully exercise all of Licensor’s and
its Affiliates’ rights and elections under the US Bankruptcy Code.
(b)    Omthera grants no licenses or rights to use other than as expressly set
forth herein.
(c)    Notwithstanding anything to the contrary in this Article VI, neither
Party shall have the right to make an election under the Cooperative Research
and Technology Enhancement Act of 2004, 35 U.S.C. 102C when exercising its
rights under this Section without the prior written consent of the other Party.
With respect to any such permitted election, the Parties shall use reasonable
efforts to cooperate and coordinate their activities with respect to any
submissions, filings or other activities in support thereof. The Parties
acknowledge and agree that this Agreement is a “joint research agreement” as
defined in the Cooperative Research and Technology Enhancement Act of 2004.

19





--------------------------------------------------------------------------------




ARTICLE VII    
CONFIDENTIALITY
7.1    Definitions. Omthera and Licensor each recognizes that during the Term,
it may be necessary for a Party (the “Disclosing Party”) to provide Confidential
Information (as defined herein) to another Party (the “Receiving Party”) that is
highly valuable, the disclosure of which would be highly prejudicial to such
Party. The disclosure and use of Confidential Information shall be governed by
the provisions of this Article VII. Neither Omthera nor Licensor shall use the
other’s Confidential Information except as expressly permitted in this
Agreement. For purposes of this Agreement, “Confidential Information” means all
information (including information relating to the business, operations and
products of a Party or any of its Affiliates) disclosed by the Disclosing Party
to the Receiving Party and which reasonably ought to have been understood to be
confidential and/or non-public information at the time disclosed to the
Receiving Party, or which is designated in writing by the Disclosing Party as
“Confidential” (or equivalent), or which when disclosed orally to the Receiving
Party is declared to be confidential by the Disclosing Party and is so confirmed
in a writing delivered to the Receiving Party within [***] days after such oral
disclosure, including but not limited to any technical information, Know-How,
trade secrets, or inventions (whether patentable or not), that such Party
discloses to another Party under this Agreement, or otherwise becomes known to
another Party by virtue of or that relates to this Agreement.
7.2    Obligation. Licensor and Omthera agree that they will disclose the other
Party’s Confidential Information to its own (or its respective Affiliate’s, or
with respect to Omthera, its Sublicensees’) officers, employees, consultants and
agents only if and to the extent necessary to carry out their respective
responsibilities under this Agreement or in accordance with the exercise of
their rights under this Agreement, and such disclosure shall be limited to the
maximum extent possible consistent with such responsibilities and rights. Except
as set forth in the foregoing sentence, no Party shall disclose Confidential
Information of the other to any Third Party without the other’s prior written
consent. In all events, however, any and all disclosure to a Third Party (or to
any such Affiliate or Sublicensee) shall be pursuant to the terms of a
non-disclosure/nonuse agreement no less restrictive than this Article VII. The
Party which disclosed Confidential Information of the other to any Third Party
(or to any such Affiliate or Sublicensee) shall be responsible and liable for
any disclosure or use by such Third Party, Affiliate or Sublicensee (or its
disclosees) which would have violated this Agreement if committed by the Party
itself. No Party shall use Confidential Information of the other except as
expressly allowed by and for the purposes of this Agreement. Each Party shall
take such action to preserve the confidentiality of each other’s Confidential
Information as it would customarily take to preserve the confidentiality of its
own Confidential Information (but in no event less than a reasonable standard of
care). Upon expiration or termination of this Agreement, each Party, upon the
other’s request, shall return or destroy (at Disclosing Party’s discretion) all
the Confidential Information disclosed to the other Party pursuant to this
Agreement, including all copies and extracts of documents, within [***] days
after the request, except for one archival copy (and such electronic copies that
exist as part of the Party’s computer systems, network storage systems and
electronic backup systems) of such materials solely to be able to monitor its
obligations that survive under this Agreement.
7.3    Exceptions. The non-use and non-disclosure obligations set forth in this
Article VII shall not apply to any Confidential Information, or portion thereof,
that the Receiving Party can demonstrate by competent evidence:

20





--------------------------------------------------------------------------------




(a)    at the time of disclosure is in the public domain;
(b)    after disclosure, becomes part of the public domain, by publication or
otherwise, through no fault of the Receiving Party or its disclosees;
(c)    is made available to the Receiving Party by an independent Third Party
without obligation of confidentiality; provided, however, that to the Receiving
Party’s knowledge, such information was not obtained by said Third Party,
directly or indirectly, from the Disclosing Party hereunder; or
(d)    is independently developed by an employee of the Receiving Party not
accessing or utilizing the Disclosing Party’s information.
In addition, the Receiving Party may disclose information that is required to be
disclosed by law, by a valid order of a court or by order or regulation of a
governmental agency including but not limited to, regulations of the SEC or in
the course of arbitration or litigation; provided, however, that in all cases
the Receiving Party shall give the other party prompt notice of the pending
disclosure and make a reasonable effort to obtain, or to assist the Disclosing
Party in obtaining, a protective order or confidential-treatment order
preventing or limiting (to the greatest possible extent and for the longest
possible period) the disclosure and/or requiring that the Confidential
Information so disclosed be used only for the purposes for which the law or
regulation required, or for which the order was issued.
7.4    Third Party Information. The Parties acknowledge that the defined term
“Confidential Information” shall include not only a Disclosing Party’s own
Confidential Information but also Confidential Information of a Third Party
which is in the possession of a Disclosing Party. Omthera and Licensor agree not
to disclose to the other any Confidential Information of a Third Party which is
in the possession of such Party, unless the other has given an express prior
written consent (which specifies the owner of such Confidential Information) to
receive such particular Confidential Information.
7.5    Press Releases and Disclosure. Either Party may make press releases or
public announcements regarding this Agreement or any matter covered by this
Agreement, including the Development or Commercialization of Licensed Products,
but such Party shall use Commercially Reasonable Efforts to provide the text of
such planned disclosure to the other Party sufficiently in advance of the
scheduled disclosure to afford such other Party a reasonable opportunity to
review and comment upon the proposed text and the timing of such disclosure, and
shall consider all reasonable comments of the other Party regarding such
disclosure. (Provided, that no Party shall use the trademark or logo of the
other Party, its Affiliates or their respective employee(s) in any publicity,
promotion, news release or public disclosure relating to this Agreement or its
subject matter, except as may be required by Law or required by the rules of an
applicable US national securities exchange or except with the prior express
written permission of such other Party, such permission not to be unreasonably
withheld.) Notwithstanding the above, once a public disclosure has been made,
either Party shall be free to disclose to third parties any information
contained in said public disclosure, without further pre-review.
7.6    Publication Rights. During the Term, the following restrictions shall
apply with respect to possible disclosure by either Party of the other Party’s
Confidential Information relating to Licensed Product in any publication or
presentation. A Party (the “Publishing Party”) shall provide the other Party
with a copy of any proposed publication or presentation at least [***] days
before submission for

21





--------------------------------------------------------------------------------




publication by the Publishing Party or its Affiliates so as to provide such
other Party with an opportunity to recommend any changes it reasonably believes
are necessary to continue to maintain the Confidential Information disclosed by
the other Party to the Publishing Party in accordance with the requirements of
this Agreement. The incorporation of such recommended changes shall not be
unreasonably refused; and if such other Party notifies (“Notice”) the Publishing
Party in writing, within [***] days after receipt of the copy of the proposed
publication or presentation, that such publication or presentation in its
reasonable judgment (a) contains an invention, solely or jointly conceived or
reduced to practice by the other Party, for which the other Party reasonably
desires to obtain patent protection or (b) could be expected to have a material
adverse effect on the commercial value of any Confidential Information disclosed
by the other Party to the Publishing Party, the Publishing Party shall prevent
such publication or delay such publication for a mutually agreeable period of
time. In the case of inventions, a delay shall be for a period reasonably
sufficient to permit the timely preparation and filing of a patent
application(s) on such invention, and in no event less than [***] days after the
date of the Notice. In the case of Confidential Information, any of the
non-publishing Party’s Confidential Information shall be deleted as requested.
[***].
ARTICLE VIII    
REPRESENTATIONS, WARRANTIES AND COVENANTS
8.1    Representations and Warranties. (a) Omthera represents and warrants to
Licensor, and (b) Licensor represents and warrants to Omthera, in each case as
of the Effective Date:
(a)    Such Party is a corporation duly organized and validly existing under the
Laws of the jurisdiction of its incorporation;
(b)    Such Party has all right, power and authority to enter into this
Agreement, and to perform its obligations under this Agreement;
(c)    Such Party has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement;
(d)    This Agreement is a legal and valid obligation of such Party, binding
upon such Party and enforceable against such Party in accordance with the terms
of this Agreement, except as enforcement may be limited by applicable
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles;
(e)    The execution, delivery and performance of this Agreement by such Party
does not and will not conflict with, breach or create in any Third Party the
right to accelerate, terminate or modify any agreement or instrument to which
such Party is a party or by which such Party is bound;
(f)    All consents, approvals and authorizations from all governmental
authorities or other Third Parties required to be obtained by such Party in
connection with the execution and delivery of this Agreement have been obtained;
and the execution, delivery and performance of this Agreement by such Party does
not and will not violate any Law of any Governmental Body having authority over
such Party;

22





--------------------------------------------------------------------------------




(g)    No person or entity has or will have, as a result of the execution and
delivery of or as a result of the transactions contemplated by this Agreement,
any right, interest or valid claim against or upon such Party for any
commission, fee or other compensation as a finder or broker because of any act
by such Party or its Affiliates, agents or Sublicensees; and
(h)    It has not entered into any agreement with any Third Party that is in
conflict with the rights granted to any other party pursuant to this Agreement.
8.2    Additional Representations and Warranties of Licensor. Licensor
represents and warrants to Omthera that:
(e)    No consent by any Third Party or Governmental Body is required with
respect to the execution and delivery of this Agreement by Licensor or the
consummation by Licensor of the transactions contemplated hereby;
(f)    No claims have been asserted or threatened by any Person (i) challenging
the validity, effective status, or ownership of Licensor Technology, and/or (ii)
to the effect that the use, reproduction, modification, manufacturing,
distribution, licensing, sublicensing, sale or any other exercise of rights in
any of Licensor Technology infringes or will infringe on any intellectual
property right of any Person; and no such claims have been asserted or are
threatened;
(g)    The Licensor Patents are subsisting and are not the subject of any
litigation procedure, discovery process, interference, reissue, reexamination,
opposition, appeal proceedings or any other legal dispute;
(h)    The Licensor Patents constitute all Patent Rights owned or Controlled by
Licensor that relate directly and particularly to or are reasonably necessary to
the research, Development, manufacture, use and Commercialization of the
Licensed Products as currently envisioned;
(i)    Licensor has not subcontracted or licensed to a Third Party the right to
Develop a Competing Product;
(j)    No Third Party has filed, pursued or maintained or threatened in writing
to file, pursue or maintain any claim, lawsuit, charge, complaint or other
action alleging that any Licensor Technology is invalid or unenforceable; and
(k)    Licensor has not previously licensed, assigned, transferred, or otherwise
conveyed any right, title or interest in and to the Licensor Technology to any
Third Party for the field of treatment of dyslipidemia in humans, including but
not limited to any rights to any Licensor Technology or Licensed Products.
8.3    Disclaimer. Notwithstanding the representations and warranties set forth
in this Article VIII, Omthera acknowledges and accepts the risks inherent in
attempting to Develop and Commercialize any pharmaceutical product. There is no
implied representation that the Compounds can be successfully Developed or
Commercialized. The representations and warranties set forth in this Article
VIII are provided in lieu of, and EACH PARTY HEREBY DISCLAIMS, all other
warranties, express and implied, relating to the subject matter of this
Agreement, the Licensor Technology, the Compounds and/or the Licensed Products,
including but not limited to the implied warranties of merchantability and

23





--------------------------------------------------------------------------------




fitness for a particular purpose, title and non-infringement of third party
rights. Each Party’s representations and warranties under this Agreement are
solely for the benefit of the other Party and may be asserted only by the other
Party and not by any Affiliate, Sublicensee or any customer of the other Party,
its Affiliates or Sublicensees. Each Party, its Affiliates and Sublicensees
shall be solely responsible for all representations and warranties that it, its
Affiliates or Sublicensees make to any customer, Affiliates or Sublicensees.
ARTICLE IX    
INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE
9.1    Indemnification by Omthera. Omthera shall indemnify, defend and hold
Licensor and its Affiliates, and each of their respective employees, officers,
directors and agents (the “Licensor Indemnitees”) harmless from and against any
and all actions, judgments, settlements, liabilities, damages, penalties, fines,
losses, costs and expenses (including reasonable attorneys’ fees and expenses)
to the extent arising out of any Third Party claim, demand, action or other
proceeding (each, a “Claim”) related to (a) Omthera’s performance of its
obligations or exercise (by it or its Affiliates or Sublicensees) of its rights
under this Agreement; or (b) breach by Omthera of its representations and
warranties set forth in Article VIII; provided, however, that Omthera’s
obligations pursuant to this Section 9.1 shall not apply (x) to the extent such
claims or suits result from the gross negligence or willful misconduct of any of
the Licensor Indemnitees, or (y) with respect to claims or suits arising out of
breach by Licensor of this Agreement, including without limitation of its or
their representations and warranties set forth in Article VIII.
9.2    Indemnification by Licensor. Licensor shall indemnify, defend and hold
Omthera and its Affiliates and each of their respective agents, employees,
officers and directors (the “Omthera Indemnitees”) harmless from and against any
and all actions, judgments, settlements, liabilities, damages, penalties, fines,
losses, costs and expenses (including reasonable attorneys’ fees and expenses)
to the extent arising out of any and all Claims related to (a) Licensor’s
performance of its obligations or exercise (by it or its Affiliates) of its or
their rights under this Agreement; or (b) breach by Licensor of its
representations and warranties set forth in Article VIII; provided, however,
that Licensor’s obligations pursuant to this Section 9.2 shall not apply (x) to
the extent that such claims or suits result from the gross negligence or willful
misconduct of any of the Omthera Indemnitees or (y) with respect to claims or
suits arising out of a breach by Omthera of this Agreement, including without
limitation its representations and warranties set forth in Article VIII.
9.3    No Consequential Damages. EXCEPT FOR DAMAGES FOR WHICH A PARTY IS
RESPONSIBLE PURSUANT TO ITS INDEMNIFICATION OBLIGATIONS SET FORTH IN ARTICLE IX,
EACH PARTY SPECIFICALLY DISCLAIMS ALL LIABILITY FOR AND SHALL IN NO EVENT BE
LIABLE TO ANY OTHER PARTY OR TO ANY OTHER PARTY’S AFFILIATES FOR ANY INCIDENTAL,
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, EXPENSES, LOST PROFITS, LOST
SAVINGS, INTERRUPTIONS OF BUSINESS OR OTHER DAMAGES OF ANY KIND OR CHARACTER
WHATSOEVER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE DEVELOPMENT
PROGRAM OR THE LICENSED TECHNOLOGY OR RESULTING FROM THE MANUFACTURE, HANDLING,
MARKETING, SALE, DISTRIBUTION OR USE OF LICENSED PRODUCTS, REGARDLESS OF THE
FORM OF ACTION, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN
IF SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

24





--------------------------------------------------------------------------------




9.4    Procedure.
(c)    The Party or other Person intending to claim indemnification under this
Article IX (an “Indemnified Party”) shall promptly notify the opposed Party (the
“Indemnifying Party”) of any Claim in respect of which the Indemnified Party
intends to claim such indemnification (provided, that no delay or deficiency on
the part of the Indemnified Party in so notifying the Indemnifying Party will
relieve the Indemnifying Party of any liability or obligation under this
Agreement except to the extent the Indemnifying Party has suffered actual
prejudice directly caused by the delay or other deficiency), and the
Indemnifying Party shall assume the defense thereof (with counsel selected by
the Indemnifying Party and reasonably satisfactory to the Indemnified Party)
whether or not such Claim is rightfully brought; provided, however, that an
Indemnified Party shall have the right to retain its own counsel and to
participate in the defense thereof, with the fees and expenses to be paid by the
Indemnified Party unless the Indemnifying Party does not assume the defense or
unless a representation of both the Indemnified Party and the Indemnifying Party
by the same counsel would be inappropriate due to the actual or potential
differing interests between them, in which case the reasonable fees and expenses
of counsel retained by the Indemnified Party shall be paid by the Indemnifying
Party. (Provided, that in no event shall the Indemnifying Party be required to
pay for more than one separate counsel no matter the number or circumstances of
all Indemnified Parties.)
(d)    If the Indemnifying Party shall fail to timely assume the defense of such
Claim, the Indemnified Party shall have the right to retain or assume control of
such defense and the Indemnifying Party shall pay (as incurred and on demand)
the fees and expenses of counsel retained by the Indemnified Party.
(e)    The Indemnifying Party shall not be liable for the indemnification of any
Claim settled (or resolved by consent to the entry of judgment) without the
written consent of the Indemnifying Party. Also, if the Indemnifying Party shall
control the defense of any such Claim, the Indemnifying Party shall have the
right to settle such Claim; provided, that the Indemnifying Party shall obtain
the prior written consent (which shall not be unreasonably withheld or delayed)
of the Indemnified Party before entering into any settlement of (or resolving by
consent to the entry of judgment upon) such Claim unless (i) there is no finding
or admission of any violation of law or any violation of the rights of any
person by an Indemnified Party, no requirement that the Indemnified Party admit
negligence, fault or culpability, and no adverse effect on any other claims that
may be made by or against the Indemnified Party and (ii) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Party and
such settlement does not require the Indemnified Party to take (or refrain from
taking) any action.
(f)    The Indemnified Party, and its employees and agents, shall cooperate
fully with the Indemnifying Party and its legal representatives in the
investigations of any Claim.
(g)    Regardless of who controls the defense, each Party hereto shall
reasonably cooperate in the defense as may be requested.
9.5    Expenses. As the Parties intend complete indemnification, all costs and
expenses of enforcing any provision of this Article IX shall also be reimbursed
by the Indemnifying Party.
9.6    Limitation of Liability. EACH PARTY SHALL HAVE NO REMEDY, AND EACH PARTY
SHALL HAVE NO LIABILITY, OTHER THAN AS EXPRESSLY SET FORTH IN THIS

25





--------------------------------------------------------------------------------




AGREEMENT. EXCEPT WITH RESPECT TO THE INDEMNIFICATION SPECIFICALLY PROVIDED IN
ARTICLE IX OR CLAIMS FOR NON-PAYMENT, IN NO EVENT SHALL A PARTY’S TOTAL
AGGREGATE LIABILITY FOR ALL CLAIMS ARISING OUT OF OR RELATED TO THIS AGREEMENT
EXCEED [***]. NO ACTION, REGARDLESS OF FORM, ARISING OUT OF OR RELATED TO THIS
AGREEMENT MAY BE BROUGHT BY EITHER PARTY MORE THAN [***] AFTER SUCH PARTY HAS
KNOWLEDGE OF THE OCCURRENCE THAT GAVE RISE TO THE CAUSE OF ACTION OR AFTER
EXPIRATION OF THE APPLICABLE STATUTORY LIMITATIONS PERIOD, WHICHEVER IS SOONER.
9.7    Insurance. During the Term and for [***] thereafter, Omthera shall obtain
and maintain, at its own cost and expense, product liability insurance (or
Omthera’s parent company shall obtain and maintain coverage for Omthera under
its own product liability insurance policies) in amounts, that are reasonable
and customary in the United States pharmaceutical and biotechnology industry for
companies engaged in comparable activities. It is understood and agreed that
this insurance shall not be construed to limit Omthera’s liability with respect
to its indemnification obligations hereunder. Omthera shall upon request provide
to Licensor upon request a certificate evidencing the insurance Omthera is
required to obtain and keep in force under this Section 9.7.
ARTICLE X    
TERM AND TERMINATION
10.1    Term and Expiration. The term of this Agreement shall commence on the
Effective Date and, unless earlier terminated as provided in this Article X,
shall continue in full force and effect, on a country-by-country and Licensed
Product-by-Licensed Product basis until the Royalty Term in such country with
respect to such Licensed Product expires, at which time this Agreement shall
expire in its entirety with respect to such Licensed Product in such country.
(The “Term” shall mean the period from the Effective Date until the earlier of
termination of this Agreement as provided in this Article X or expiration of
this Agreement upon the expiration of the last-to-expire Royalty Term.) The
Parties confirm that subject to the foregoing sentence, this Agreement shall not
be terminated or invalidated by any future determination that any or all of the
Licensor Patents have expired or been invalidated.
10.2    Termination upon Material Breach. If a Party breaches any of its
material obligations under this Agreement, the Party not in default may give to
the breaching Party a written notice specifying the nature of the default,
requiring it to cure such breach, and, if desired, stating its intention to
terminate this Agreement if such breach is not cured within [***] days of the
breaching Party’s receipt of such notice. If such breach is not cured within
[***] days after the receipt of such notice, the Party not in default shall (in
addition to and not in lieu of all other available rights and remedies) be
entitled to at its option either (a) terminate this Agreement immediately by
written notice to the other Party, or (b) continue this Agreement in full force
and effect and seek any legal or equitable remedies that the non-breaching Party
may have. In case of a breach of an obligation to pay money, which obligation to
pay is not disputed in good faith, the cure period shall be [***] days instead
of [***] days. The Parties agree that any failure by Omthera to pay when due
100% of such portion of any amount of money owing from Omthera to Licensor as is
not disputed in good faith by Omthera (subject to the [***]-day cure period)
shall conclusively be deemed to constitute a “material” breach.

26





--------------------------------------------------------------------------------




10.3    Termination for Bankruptcy. Licensor may terminate this Agreement
immediately upon written notice to Omthera in the event that Omthera has a
petition in bankruptcy filed against it that is not dismissed within [***] days
of such filing, files a petition in bankruptcy, or makes an assignment for the
benefit of creditors. Omthera may terminate this Agreement immediately upon
written notice to Licensor in the event that Licensor has a petition in
bankruptcy filed against it that is not dismissed within [***] days of such
filing, files a petition in bankruptcy, or makes an assignment for the benefit
of creditors.
10.4    Termination for Failure to Achieve Development Milestones. Omthera may
terminate this Agreement immediately upon written notice to Licensor in the
event that (a) any Research Goal (as specified in Schedule 2) is not met on
schedule or is not capable of being met or (b) the Research Plan (as specified
in Schedule 2) materially exceeds the applicable budget or timeline, as Omthera
reasonably determines in its sole discretion. (Provided, however, that Omthera’s
right to terminate this Agreement under this Section 10.4 on account of any
particular Research Goal not being met on schedule, any particular Research Goal
not being capable of being met, the Research Plan materially exceeding the
applicable budget at a particular time or the Research Plan materially exceeding
the applicable timeline in a particular regard shall lapse if Omthera does not
so terminate within [***] days after Licensor notifies Omthera of such
particular Research Goal not being met on schedule, such particular Research
Goal not being capable of being met, the Research Plan materially exceeding the
applicable budget at such particular time or the Research Plan materially
exceeding the applicable timeline in such particular regard). In the event of
such termination, Omthera shall have no further liability or obligation to
Licensor except as specifically set forth in Section 10.6.
10.5    Termination Without Cause by Omthera. From and after December 31, 2014,
Omthera may terminate this Agreement for any or no reason upon written notice to
Licensor specifying such termination pursuant to this Section.
10.6    Effects of Termination/Expiration.
(d)    Articles I (Definitions), VII (Confidentiality), IX (Indemnification;
Limitation of Liability; Insurance) and XI (Miscellaneous Provisions) and
Sections 5.5 (Royalty Reports and Records Retention), 5.6 (Audits), 5.8 (Late
Payments), 5.9 (Taxes) and 10.6 (Effects of Termination/Expiration) hereof shall
survive the expiration or termination of this Agreement for any reason. In
addition, upon termination of this Agreement by Omthera pursuant to Sections
10.2 or 10.3, then Section 6.8 (Third Party Actions Claiming Infringement) shall
survive the expiration or termination of this Agreement.
(e)    Termination or expiration of this Agreement shall not relieve the Parties
of any liability that accrued hereunder before the effective date of such
termination or expiration. In addition, termination or expiration of this
Agreement shall not preclude either Party from pursuing all rights and remedies
it may have hereunder or at Law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.
(f)    Upon termination of this Agreement by Licensor pursuant to Sections 10.2
or 10.3 or by Omthera pursuant to Sections 10.4 or 10.5, all licenses granted to
Omthera hereunder shall terminate. In the event of termination by Omthera
pursuant to Section 10.2 or 10.3, the licenses granted to Omthera hereunder
shall continue in effect but become fully paid-up, royalty-free, transferable
(to the extent not transferable previously), perpetual and irrevocable.
Notwithstanding anything to the

27





--------------------------------------------------------------------------------




contrary herein, in the event of termination by Omthera pursuant to Section
10.5, Omthera shall not continue to research, Develop, manufacture, have
manufactured, use, import and Commercialize any Licensed Product that was made
or discovered in the Development Program with Licensor Know-How that is solely
owned by LIcensor.
ARTICLE XI    
MISCELLANEOUS PROVISIONS
11.1    Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, joint venture or
employer-employee relationship between the Parties. No Party shall have any
right or authority to commit or legally bind any other Party in any way
whatsoever including, without limitation, the making of any agreement,
representation or warranty and each Party agrees to not purport to do so.
11.2    Assignment.
(h)    Any assignment not in accordance with this Section 11.2 shall be void.
(i)    No assignment shall relieve the assigning Party of any of its
responsibilities or obligations hereunder.
(j)    Omthera may not transfer or assign its rights or licenses or delegate its
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, to any Third Party without the prior written consent of Licensor,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided that, notwithstanding the foregoing, Omthera may assign its rights or
licenses and/or delegate its obligations under this Agreement to an Affiliate or
to a successor to all or substantially all of Omthera’s assets, whether by way
of merger, sale of all or substantially all of its assets, sale of stock or
otherwise, without Licensor’s prior written consent. As a condition to any
permitted assignment hereunder, the assignee must expressly assume, in a writing
delivered to Licensor (and in a form reasonably acceptable to Licensor) all of
Omthera’s obligations under this Agreement, whether arising before, at or after
the assignment.
(k)    Licensor may not transfer or assign its rights or delegate its
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, to any Third Party without the prior written consent of Omthera,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided that, notwithstanding the foregoing, Licensor may, without Omthera’s
prior written consent, assign its rights and/or delegate its obligations under
this Agreement to an Affiliate, or to any person in a transaction in which
Licensor also assigns all of its right, title and interest in all of its
Licensor Liver Targeting Prodrug Technology assets, including without
limitation, intellectual property rights, to the same party contemporaneous with
the assignment of this Agreement, or to a successor, whether by way of merger,
sale of all or substantially all of its assets, sale of stock or otherwise. As a
condition to any permitted assignment hereunder, the assignee must expressly
assume, in a writing delivered to Omthera (and in a form reasonably acceptable
to Omthera) all of Licensor’s obligations under this Agreement, whether arising
before, at or after the assignment.
11.3    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

28





--------------------------------------------------------------------------------




11.4    Force Majeure. No Party shall be liable to any other Party or be deemed
to have breached or defaulted under this Agreement for failure or delay in the
performance of any of its obligations under this Agreement (other than
obligations for the payment of money) for the time and to the extent such
failure or delay is caused by or results from acts of God, earthquake, riot,
civil commotion, terrorism, war, strikes or other labor disputes, fire, flood,
failure or delay of transportation, omissions or delays in acting by a
governmental authority, acts of a government or an agency thereof or judicial
orders or decrees or restrictions or any other like reason which is beyond the
control of the respective Party. The Party affected by force majeure shall
provide the other Party with full particulars thereof as soon as it becomes
aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and shall use Commercially Reasonable
Efforts to overcome the difficulties created thereby and to resume performance
of its obligations hereunder as soon as practicable, and the time for
performance shall be extended for a number of days equal to the duration of the
force majeure.
11.5    Entire Agreement of the Parties; Amendments. This Agreement and the
Schedules hereto constitute and contain the entire understanding and agreement
of the Parties respecting the subject matter hereof and cancel and supersede any
and all prior or contemporaneous negotiations, correspondence, understandings
and agreements between the Parties, whether oral or written, regarding such
subject matter (provided, that any and all previous nondisclosure/nonuse
obligations are not superseded and remain in full force and effect in addition
to the nondisclosure/nonuse provisions hereof). Each Party acknowledges that it
has not relied, in deciding whether to enter into this Agreement on this
Agreement’s expressly stated terms and conditions, on any representations,
warranties, agreements, commitments or promises which are not expressly set
forth within this Agreement. No modification or amendment of any provision of
this Agreement shall be valid or effective unless made in a writing referencing
this Agreement and signed by a duly authorized officer of each Party.
11.6    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, excluding application of any
conflict of laws principles.
11.7    Notices and Deliveries. Any notice, request, approval or consent
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been sufficiently given if and only if delivered in
person, by email or by express courier service to the Party to which it is
directed at its physical or email address shown below or such other physical or
email address as such Party shall have last given by such written notice to the
other Party.
If to Omthera, addressed to:
Omthera Pharmaceuticals, Inc.
707 State Road
Princeton, NJ 08540
Attention: Chief Medical Officer
Email: [***]
If to Licensor, addressed to:
General Counsel
Ligand Pharmaceuticals Incorporated
11119 North Torrey Pines Road, Suite 200
La Jolla, CA 92037

29





--------------------------------------------------------------------------------




Email:     [***]


11.8    Waiver. No waiver of any provision of this Agreement shall be valid or
effective unless made in a writing referencing this Agreement and signed by a
duly authorized officer of the waiving Party. A waiver by a Party of any of the
terms and conditions of this Agreement in any instance shall not be deemed or
construed to be a waiver of such term or condition for the future, or of any
other term or condition hereof.
11.9    Rights and Remedies are Cumulative. Except to the extent expressly set
forth herein, all rights, remedies, undertakings, obligations and agreements
contained in or available upon violation of this Agreement shall be cumulative
and none of them shall be in limitation of any other remedy or right authorized
in law or in equity, or any undertaking, obligation or agreement of the
applicable Party.
11.10    Severability. This Agreement is severable. When possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision of this Agreement
is held to be to any extent prohibited by or invalid under applicable Law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement (or of such
provision). The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one which in its economic effect is most
consistent with the invalid or unenforceable provision.
11.11    Third Party Beneficiaries. Except for the rights of Indemnified Parties
pursuant to Article IX hereof, the terms and provisions of this Agreement are
intended solely for the benefit of each Party hereto and their respective
successors or permitted assigns and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other person, including without
limitation Sublicensees. The enforcement of any obligation of Licensor under
this Agreement shall only be pursued by Omthera or such Indemnified Party, and
not Sublicensees.
11.12    No Implied License. No right or license is granted to Omthera hereunder
by implication, estoppel, or otherwise to any know-how, patent or other
intellectual property right owned or controlled by Licensor or its Affiliates,
except by an express license granted hereunder. No right or license is granted
to Licensor hereunder by implication, estoppel, or otherwise to any know-how,
patent or other intellectual property right owned or controlled by Omthera or
its Affiliates, except by an express license granted hereunder.
11.13    No Right of Set-Off. Notwithstanding anything to the contrary in this
Agreement, Omthera shall not have a right to set-off any royalties, milestones
or other amount due to Licensor under this Agreement against any damages
incurred by Omthera for a breach by Licensor of this Agreement.
11.14    Equitable Relief. Each Party recognizes that the covenants and
agreements herein and their continued performance as set forth in this Agreement
are necessary and critical to protect the legitimate interests of the other
Party, that the other Party would not have entered into this Agreement in the
absence of such covenants and agreements and the assurance of continued
performance as set forth in this Agreement, and that a Party’s breach or
threatened breach of such covenants and agreements will cause the opposed Party
irreparable harm and significant injury, the amount of which will be extremely
difficult to estimate and ascertain, thus making any remedy at law or in damages
inadequate. Therefore, each Party agrees that an opposed Party shall be entitled
to specific performance, an order restraining any breach or threatened breach of
Article VII and all other provisions of this Agreement,

30





--------------------------------------------------------------------------------




and any other equitable relief (including but not limited to temporary,
preliminary and/or permanent injunctive relief), without the necessity of
posting of any bond or security. This right shall be in addition to and not
exclusive of any other remedy available to such other Party at law or in equity.
11.15    Interpretation. The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no provision of this
Agreement shall be interpreted for or against a Party because that Party or its
attorney drafted the provision.
11.16    Construction. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” All references herein
to Articles, Sections and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require.
11.17    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument. A facsimile or a portable document format (PDF)
copy of this Agreement, including the signature pages, will be deemed an
original.

31





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Research and License Agreement
to be executed and delivered by their respective duly authorized officers as of
the day and year first above written.
OMTHERA PHARMACEUTICALS, INC.    


By: _/s/ Michael H. Davidson, MD ______    
Name:     _Michael H. Davidson, MD______    
Title: __EVP & Chief Medical Officer____    
LIGAND PHARMACEUTICALS INCORPORATED


By: _/s/ Charles Berkman _____________    
Name:     _Charles Berkman_____________    
Title: _VP, General Counsel & Secretary__
    




Schedule 1
Licensor Patent Rights
Matter Code
App Serial No.
Status
Date Filed
Title
[***]
[***]
[***]
[***]
[***]







Schedule 2
Development Program
[***]



32



